Case 20-10343-LSS Doc 4422 Filed 05/18/21 Page1of2

Dear Justice Sel ber Sle (stein, FILED 5- 1A- Al
My Name rs ) J. RELAY J8 9: 24 KIA Oo enards Yo Mo
ey Jeou'ts Seyual Abuse Clary neo A |S iil t+
1S My understanding tind Lr DA 15 TeyiAg +0 Mi\\W\22 its
obligations +, WS Se kta | huge Survivors. LT ItNow 4+. he lawyers
and try iInguvand Comparties his Case 15 abouT money. Aad (May -
be thats He cose Wh mot of du Sexual abuse Victims. Well,
as ot about Morey to We. What happened ~ (NY changed Mv
i ond M0 aAMount of Money Can eve ynake Sot Cg ht. 2
Hilt thus ye peo gle nocd to be punished anck i ves thre on ly
WAN be de thot (ste hit om Whee it burt: Hix : Pocke Tb ce k.
So Haat why tm Joing Yhis, Not te get rich. Qut {, Make thom
falee Fe pons, bility for what the yve dove, |
Sec my situatton 5 probably Wo Cee than otters. EL was touched
by GaimLovle A lied loth “Yh, Bay Scouts When + Wad very Young and
it Ihaurrledl Me mM hte le Ike, tt otecte d every celchonship T ever bak.
Relation ships in} my family, Friends and pettnacs. LT coWdyt live «
Verma| coe L tried, L honestly did, Then when £ was AS T wes
dyinkine oul Bom dire sh Mm the pan L always def, An older
) 4 att | C' 7 ore
man tried to Qo S2VKal things tH yee LL sapped and T nuyy him
real bad. L wes sentenced te |b Years iM OC ison, t+ havt a pee anh
a halk [eFt So its almost oe Gut DE fost one of fhe e200 le ho
ceally cored abowt (We, wh ile Twas in here, my Futber. ats b2ep
a VW ltmave but Im Wot Saying Hho OSA (5 totally to blame.
Tyo delFnetly made Sore P00 Mecisions. I st Herp qei bade
+ 4h ot day and Yonder rc iv it wouldnt hale al | Leon de vert it
Hrort Mon peuldat Nove fons these things to we. L obviously dont know
you and dont lonow whot kind oF Hi Wg > youre wint thew h
Case 20-10343-LSS Doc 4422 Filed 05/18/21 Page 2 of 2

iW Yow ride, hae pret io nl you Ae £ You | ve ” jp“ shoes. 7
Rie Hh yeu, Want +e see he ASA T ans br te thie Se Cl, yes?

+ W, 2h kid, an Noe ent chi] ld. I4s oT, 0:4 lt r Ment b deer Ve
cf _ “ 5

SoMa Sort ot ys Tia .
Zim hoping, Hoot by expressing Huse Salings te yeu Hee t yeu)

| \
Sh yg 45 & NUMa" eet 4 ane Not just AWUNBbES iN some
; | _3¢

ce porr. | Thies Vuaach More at Stn (Ze lng yy. Hara) Morey, L hope

Nol cavi Cee that Th onl yo AY fo, F listen Ing.

 
